DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As per the instant Application having Application number 16/417,147 the examiner acknowledges the applicant's submission of the amendment dated 01/27/2022. At this point, claims 1, 4, 8, 11, 15, and 17 have been amended. Claims 1-17 are pending.

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 01/27/2022, with respect to the rejection of claims 4, 11, and 17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement and the corresponding objection to the specification have been fully considered and are persuasive.
Applicant’s argument regarding claims 4, 11, and 17:
Notwithstanding the traversal, Applicant has chosen to amend dependent claims 4, 11 and 17 solely in order to clarify the claimed subject matter and expedite prosecution of the present application. In particular, claim 4 has been amended to recite that the learning parameters are obtained by randomly generating intermediate parameters during compiling of the original code, and training the intermediate parameters. Support for this amendment can be found in the specification at, for example, page 8, lines 12-16 and page 13, lines 3-9. Dependent claims 11 and 17 have been amended in a similar manner as dependent claim 4. Moreover, as stated above, the Examiner indicated in the interview conducted on January 20, 2022 that an amendment of the type made herein would likely overcome the disclosure objection. The disclosure objection is therefore moot and should be withdrawn. 

Notwithstanding the traversal, Applicant has chosen to amend the dependent claims 4, 11 and 17 as discussed above solely in order to clarify the claimed subject matter and expedite prosecution of the present application. In particular, claim 4 has been amended to recite that "the learning parameters are obtained by randomly generating intermediate parameters during compiling of the original code, and training the intermediate parameters," to obviate the rejection. Dependent claims 11 and 17 have been amended in a similar manner as dependent claim 4. Accordingly, dependent claims 4, 11 and 17 are believed to comply with the statute. Moreover, as stated above, the Examiner indicated in the interview conducted on January 20, 2022 that an amendment of the type made herein would likely overcome the §112(a) rejection. The §112(a) rejection is therefore moot and should be withdrawn.
The rejection of claims 4, 11, and 17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement and the corresponding objection to the specification have been withdrawn.

Applicant's arguments see Applicant Arguments/Remarks Made in an Amendment, filed 01/27/2022, with respect to the rejection of claims 1, 8, and 15 under 35 U.S.C. 103 as being unpatentable over Frank et al., (US 2021/0133620 A1, hereinafter Frank) in view of Annau et al., (US 2020/0218982 A1, hereinafter Annau) have been fully considered but they are not persuasive.

Frank and Annau fail to disclose or suggest at least the newly-added features of claim 1. For example, in formulating the §103 rejection of claim 1 the Examiner appears to primarily rely on paragraph [0052] of Frank for teaching the limitation of receiving an intermediate representation indicating processing of a machine learning model, learning parameters of the machine learning model, and a computing resource requirement for executing the machine learning model, the intermediate representation, the learning parameters, and the computing resource requirement being determined based on an original code of the machine learning model, the intermediate representation being irrelevant to a programming language of the original code. See the Office Action at pages 6-7. Applicant submits that this portion of Frank, and Frank generally, fails to disclose at least the newly-added features of claim 1. In particular, paragraph [0052] of Frank states: 
[0052] FIG. 1 shows a schematic block diagram for illustrating a possible exemplary embodiment of a system for deployment and execution of a machine learning model MLM on a target field device. The deployment system 1 illustrated in FIG. 1 comprises a model parser 2 and a tool chain 3 specific to a target field device. The model parser 2 is configured to parse a machine learning model MLM to generate automatically at least one source code file SCF. As illustrated in FIG.
As can be understood, this portion of Frank explains that the model parser 2 is configured to parse a machine learning model MLM to generate automatically at least one source code file SCF. Frank further explains that the model parser 2 is configured to parse a trained machine learning model to generate automatically a set of source code files SCF. The source code file SCF is adapted to execute the machine learning model MLM using available resources of a target field device 10. Applicant's claimed arrangement, however, recites receiving an intermediate representation indicating processing of a machine learning model, learning parameters of the machine learning model, and a computing resource requirement for executing the machine learning model, the intermediate representation, the learning parameters, and the computing resource requirement being determined based on an original code of the machine learning model, the intermediate representation being a compilation of original code of the machine learning model and not based on a programming language of the original code. Frank therefore fails to teach at least the limitation in question.
Frank also describes that source code files transformed into a binary for deployment in paragraph [0059]. This binary that is ready for deployment of Frank is the intermediate representation of a machine learning model being a compilation of original code of the machine learning model not based on or irrelevant to a programming language of the original code. The parsing of the machine learning model into source code files of the machine learning model of Frank are the original code of the machine learning model, and the binary that is being generated of Frank are independent of that code and so are irrelevant of the programming language of the trained machine learning model. The trained machine learning model of Frank is the learning parameters of the machine learning model. The parsing of the machine learning model to generate source code and then transform that into a binary for deployment to a specific target device of Frank is the computing requirement based on the original code.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
not based on” in claims 1, 8, and 15 is a relative term which renders the claim indefinite. The term “not based on” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, the specification defines that “‘based on’ is to be read as ‘based at least in part on’” (page 4, line 5 of the instant specification) which does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention for the claims 1, 8, and 15, taking claim 8 as exemplary, of the scope of the invention as claimed by “the intermediate representation being a compilation of original code of the machine learning model and not based on a programming language of the original code.” Furthermore, the specification specifies that the original code of different programing languages is utilized during compilation of the machine learning model “By compiling the original codes… into an intermediate representation… may support different architectures and different languages” (page 6 lines 26-30 of the instant specification) and the original codes are “written in different programming languages” (page 6 line 13 of the instant specification). The specification therefore does not provide a proper standard of the scope of an intermediate representation that is based on or not based on a programming language because the intermediate representation utilizes original code that is composed of a programming language and the specification defines “based on” as simple “based at least in part on” (again page 4, line 5 of the instant specification). Therefore, the claims in combination to the specification to not provide the necessary details to ascertain to a requisite degree for the scope of an invention that claims “the intermediate representation being a compilation of original code of the machine learning model and not based on a programming language of the original code” and as such claims 1, 8, and 15 are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
not based on a programming language of the original code” of claims 1, 8, and 15 is being interpreted as the intermediate representation as being irrespective or irrelevant to the programming language.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al., (US 2021/0133620 A1, hereinafter Frank) in view of Annau et al., (US 2020/0218982 A1, hereinafter Annau).
Regarding claims 1, 8, and 15, taking claim 8 as exemplary:
Frank shows:
“A device for deploying a machine learning model,” (Paragraph [0009]: “a method for deployment of a machine learning model on a target field device” – The deployment of a machine learning model is a deploying of a machine learning model.)
“receiving an intermediate representation indicating processing of a machine learning model, learning parameters of the machine learning model, and a computing resource requirement for executing the machine learning model, the intermediate representation, the learning parameters, and the computing resource requirement being determined based on an original code of the machine learning model, the intermediate representation being a compilation of original code of the machine learning model and not based on a programming language of the original code;” (Paragraph [0052]: “The model parser 2 is configured to parse a machine learning model MLM to generate automatically at least one source code file SCF. As illustrated in FIG. 1, the model parser 2 is configured to parse a trained machine learning model to generate automatically a set of source code files SCF. The source The tool chain 3 of the system 1 is specific for the target field device and is adapted to transform the at least one source code file SCF into a model binary MB for deployment in a memory of the target field device. The tool chain 3 can comprise in a possible embodiment a compiler, a linker, a debugger and an archiver.” And in paragraph [0059]: “In a further possible embodiment, the model binary MB and/or parameter binary PB can also be copied from the parsing and deployment system 1 via a network and a network interface of the target field device 10 into a local memory of the target field device 10” – The source code files transformed into a binary for deployment of Frank are the intermediate representation of a machine learning model. The parsing of the machine learning model of Frank is the original code of the machine learning model, and the binary being generated of Frank are independent and so are irrelevant of the programming language of the trained machine learning model. The trained machine learning model of Frank is the learning parameters of the machine learning model. The parsing of the machine learning model to generate source code and then transform that for a target device of Frank is the computing requirement based on the original code.)
“determining, at least based on the computing resource requirement, a computing node and a parameter storage node for executing the machine learning model;” (Paragraph [0052]: “The source code file SCF is adapted to execute the machine learning model MLM using available resources of a target field device 10. The tool chain 3 of the system 1 is specific for the target field device and is adapted to transform the at least one source code file SCF into a model binary MB for paragraph [0059]: “In a further possible embodiment, the model binary MB and/or parameter binary PB can also be copied from the parsing and deployment system 1 via a network and a network interface of the target field device 10 into a local memory of the target field device 10” – The available resources on the target field device including memory and adapting for the target device of Frank is the comping node and parameter storage node for executing the machine learning model.)
“storing the learning parameters in the parameter storage node;” (Paragraph [0052]: “The source code file SCF is adapted to execute the machine learning model MLM using available resources of a target field device 10. The tool chain 3 of the system 1 is specific for the target field device and is adapted to transform the at least one source code file SCF into a model binary MB for deployment in a memory of the target field device. The tool chain 3 can comprise in a possible embodiment a compiler, a linker, a debugger and an archiver.” In paragraph [0055]: “The machine learning model MLM can be trained in a model training environment and can then be applied to the parsing and deployment system 1 as shown in FIG. 1. The machine learning model MLM is represented by a serialized model comprising a text or binary string which encodes a graph topology including nodes, operation of nodes, interconnection of nodes and/or parameter of nodes.” And in paragraph [0059]: “In a further possible embodiment, the model binary MB and/or parameter binary PB can also be copied from the parsing and deployment system 1 via a network and a network interface of the target field device 10 into a local memory of the target field device 10” – The deployment of a trained machine learning model in a memory Frank is the storing of learning parameters into a parameter storage node.)
“and sending the intermediate representation to the computing node for executing the machine learning model with the stored learning parameters.” (Paragraph [0052]: “As illustrated in FIG. 1, the model parser 2 is configured to parse a trained machine learning model to generate automatically a set of source code files SCF. The source code file SCF is adapted to execute the machine learning model MLM using available resources of a target field device 10. The tool chain 3 of the system 1 is specific for the target field device and is adapted to transform the at least one source code file SCF into a model binary MB for deployment in a memory of the target field device. The tool chain 3 can comprise in a possible embodiment a compiler, a linker, a debugger and an archiver.” And in paragraph [0059]: “In a further possible embodiment, the model binary MB and/or parameter binary PB can also be copied from the parsing and deployment system 1 via a network and a network interface of the target field device 10 into a local memory of the target field device 10” – The deployment and executing of a machine learning model of Frank is the sending the intermediate representation to the computing node for executing the machine learning model with the stored learning parameters.)
But Frank does not appear to explicitly recite “comprising: at least one processing unit; and at least one memory coupled to the at least one processing unit and storing instructions for execution by the at least one processing unit, the instructions, when executed by the at least one processing unit, causing the device to perform acts comprising:”
However, Annau teaches “comprising: at least one processing unit; and at least one memory coupled to the at least one processing unit and storing instructions for execution by the at Paragraph [0011]: “The innovations described herein include, but are not limited to, the innovations covered by the claims. The innovations can be implemented as part of a method, as part of a computer system configured to perform the method, or as part of computer-readable media storing computer-executable instructions for causing one or more processors in a computer system to perform the method. The various innovations can be used in combination or separately.” And in paragraph [0019]: “With reference to FIG. 1, the computer system (100) includes one or more processing cores (110 . . . 11x) of a processing unit and local, on-chip memory (118). The processing core(s) (110 . . . 11x) execute computer-executable instructions. The number of processing core(s) (110 . . . 11x) depends on implementation and can be, for example, 4 or 8. The local memory (118) may be volatile memory (e.g., registers, cache, RAM), non-volatile memory (e.g., ROM, EEPROM, flash memory, etc.), or some combination of the two, accessible by the respective processing core(s) (110 . . . 11x).” – The computer readable storage media storing computer-executable instructions for causing one or more processors in a computer system to perform the method of Annau is the comprising: at least one processing unit; and at least one memory coupled to the at least one processing unit and storing instructions for execution by the at least one processing unit, the instructions, when executed by the at least one processing unit, causing the device to perform acts.)
Frank and Annau are analogous in the arts because both Frank and Annau both describe deploying machine learning models.
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the instant application, having the teachings of Frank and Annau before him or her, to modify the teachings of Frank to include the teachings of Annau in order to increase the portability Frank by having the method and device of the model parser of Frank  be on a computer readable storage media storing computer-executable instructions for causing one or more processors in a computer system of Annau.

Regarding claims 2, 9, and 16, taking claim 9 as exemplary:
Frank and Annau teach the method, device, and computer program product of claims 1, 8, and 15 as claimed and specified above.
And Franks shows:
“wherein the computing resource requirement comprises at least one of the following: a type of a device for executing the machine learning model, a size of a storage space required for executing the machine learning model, the number of threads required for executing the machine learning model, a network bandwidth required for executing the machine learning model, and the number of computation processing unit kernels required for executing the machine learning model;” (Paragraph [0052]: As illustrated in FIG. 1, the model parser 2 is configured to parse a trained machine learning model to generate automatically a set of source code files SCF. The source code file SCF is adapted to execute the machine learning model MLM using available resources of a target field device 10. The tool chain 3 of the system 1 is specific for the target field device and is adapted to transform the at least one source code file SCF into a model binary MB for deployment in a memory of the target field device. The tool chain 3 can comprise in a possible embodiment a compiler, a linker, a debugger and an archiver.” And in paragraph [0059]: “In a further possible embodiment, the model binary MB and/or parameter binary PB can also be copied from the parsing and deployment system 1 via a network and a network interface of the target field device 10 into a local memory of the target field device 10” – The generating of source code files and deploying of a binary for a target device of Frank is the wherein the computing resource requirement comprises at least one of the following: a type of a device for executing the machine learning model. Note that the claim limitation is written in the alternative, and not all claim elements (i.e. size of a storage space required for executing the machine learning model, the number of threads required for executing the machine learning model, a network bandwidth required for executing the machine learning model, and the number of computation processing unit kernels required for executing the machine learning model;) needs to be taught by the reference for teaching by the reference to be satisfied.)
“and wherein the computing resource requirement is determined based on compiling of the original code.” (Paragraph [0052]: As illustrated in FIG. 1, the model parser 2 is configured to parse a trained machine learning model to generate automatically a set of source code files SCF. The source code file SCF is adapted to execute the machine learning model MLM using available resources of a target field device 10. The tool chain 3 of the system 1 is specific for the target field device and is adapted to transform the at least one source code file SCF into a model binary MB for deployment in a memory of the target field device. The tool chain 3 can comprise in a possible embodiment a compiler, a linker, a debugger and an archiver.” And in paragraph [0068]: “In a subsequent step S2 after the source code generation in step S1, a computer program product, comprising a computer readable hardware storage device having computer readable program code stored therein, said program code executable by a processor of a computer system to Frank is the wherein the computing resource requirement is determined based on compiling of the original code.)

Regarding claims 3 and 10, taking claim 10 as exemplary:
Frank and Annau teach the method and device of claims 1 and 8 as claimed and specified above.
And Franks shows “wherein the learning parameters are trained machine learning model parameters.” (Paragraph [0052]: “The model parser 2 is configured to parse a machine learning model MLM to generate automatically at least one source code file SCF. As illustrated in FIG. 1, the model parser 2 is configured to parse a trained machine learning model to generate automatically a set of source code files SCF.” – The use of a trained machine learning model of Frank is the use of learning parameters that are the trained machine learning model parameters.)

Regarding claims 4 and 11, taking claim 11 as exemplary:
Frank and Annau teach the method and device of claims 1 and 8 as claimed and specified above.
But Frank 
However, Annau teaches “wherein the learning parameters are randomly determined based on compiling of the original code.” (Paragraph [0144]: “The machine learning module (230) includes a modelling framework (232), compiler (234), and runtime environment (236), which provide a tool flow for specifying, training, and evaluating a machine learning model such as a neural network. In particular, the machine learning module (230) can be used to train parameters that represent a machine learning model. While the tool flow in the machine learning module (230) is described as having three separate components (232, 234, 236), the tool flow can have fewer or more components. For example, the three separate components (232, 234, 236) can be combined into a single modelling and execution environment.” And in paragraph [0144]: “The machine learning tool initializes (520) parameters of the machine learning model. For example, the machine learning tool sets the parameters of the machine learning model to random values. Alternatively, the machine learning tool initially sets the parameters of the machine learning model in some other way.” And in paragraph [0045]: “Parameters representing a machine learning model can be stored in memory/storage (212) and operated on by instructions executed by the CPU(s) (202) and GPU(s) (204). For a neural network, for example, the parameters representing the neural network can include descriptions of nodes, connections between nodes, groupings, weights for connections between nodes, biases for nodes, and/or activation functions for nodes. Parameters representing a machine learning model can be specified in source code, executable code, metadata, configuration data, data structures and/or files. The parameters representing the machine learning model can be stored in a regular-precision format or, as explained below, in a lower-precision format.”  – The use of a compiler with modeling and execution as combined into a single tool flow environment for the initialization and training of the model using of random values of Annau is the use of a compiler that is involved with the randomly determined learning parameters, and a method for training parameters.)

Regarding claims 5, 12, and 18, taking claim 12 as exemplary:
Frank and Annau teach the method, device, and computer program product of claims 1, 8, and 15 as claimed and specified above.
But Frank does not appear to explicitly recite “the acts further comprising: receiving training data for training the machine learning model; and loading the training data into a training data storage node.”
However, Annau teaches “the acts further comprising: receiving training data for training the machine learning model; and loading the training data into a training data storage node.” (Paragraph [0047]: “The memory/storage (212) can store source code, metadata, data structures, files, etc. that define a machine learning model. In addition, the memory/storage (212) can store training data. In general, the training data includes a set of input data (examples) to be applied to the machine learning model, with a desired output (label) from the machine learning model for each respective dataset (example) of the input data in the training data.” And in paragraph [0050]: “The compiler (234) is configured to analyze source code and training data (selected examples used to train the model) provided for a machine learning model, and to transform the machine learning model into a format that can be accelerated on the machine learning accelerator (250). For example, the compiler (234) is configured to transform the source code into executable code, metadata, configuration data, and/or data structures for representing the machine learning model.... The compiler (234) can be configured to generate metadata that can be used to identify neural network subgraphs, edge groupings, training data, and various other information paragraph [0052]: “Data (e.g., parameters for a machine learning model, training data) can be passed between the machine learning module (230) and the machine learning accelerator (250) using the memory/storage (212) or an input/output interface” – The data, including training data, passed between the machine learning module of Annau is the receiving and loading of training data.)

Regarding claims 6, 13, and 19, taking claim 13 as exemplary:
Frank and Annau teach the method, device, and computer program product of claims 1, 8, and 15 as claimed and specified above.
And Franks shows “wherein the intermediate representation comprises a computing graph and a corresponding runtime library, the computing graph being described by a structured text.” (Paragraph [0055]: “The machine learning model MLM is represented by a serialized model comprising a text or binary string which encodes a graph topology including nodes, operation of nodes, interconnection of nodes and/or parameter of nodes. An exemplary machine learning model MLM is illustrated in FIG. 4.” And in paragraph [0067]: “The model parser 2 of the system 1 as illustrated in FIG. 1 can make use of information about a set of libraries and modules available for the respective target field device 10, e.g. operations performed and interfaces. The model parser 2 has knowledge about device-specific modules for operations such as matrix multiplications, convolutions, non-linear functions, etc. which are typical building blocks of machine learning models MLM. These libraries can be pre-implemented once in an optimized way for the deployment system 1 according to the above-mentioned qualities and requirements, and can be re-used for every new machine Frank is the computing graph being described by a structured text.  The model parser using libraries of Frank is the use of runtime libraries.)

Regarding claims 7, 14, and 20, taking claim 14 as exemplary:
Frank and Annau teach the method, device, and computer program product of claims 1, 8, and 15 as claimed and specified above.
And Franks shows “wherein the acts further comprise: receiving a parallel mode for executing the machine learning model, the parallel mode being one of a data parallel mode and a model parallel mode; and causing the computing node to execute the machine learning model in the parallel mode.” (Paragraph [0108]: “On deployment, the operations in a machine learning model MLM can be grouped and the corresponding parameters P of each group can be stored in the non-volatile memory 12 in specific locations. During execution, a predetermined schedule is followed such that the execution of a group of operations and the loading of the parameters P of the next group into the main memory 13 can be performed in parallel.” – The executing in parallel of Frank is the model parallel mode with the learning model executing in parallel mode.)

Regarding claim 17:
Frank and Annau teach computer program product of claim 15 as claimed and specified above
And Frank shows “wherein the learning parameters comprise at least one of (i) trained machine learning model parameters and (ii) learning parameters obtained by randomly generating intermediate parameters during compiling of the original code, and training the Paragraph [0052]: “As illustrated in FIG. 1, the model parser 2 is configured to parse a trained machine learning model to generate automatically a set of source code files SCF. The source code file SCF is adapted to execute the machine learning model MLM using available resources of a target field device 10. The tool chain 3 of the system 1 is specific for the target field device and is adapted to transform the at least one source code file SCF into a model binary MB for deployment in a memory of the target field device. The tool chain 3 can comprise in a possible embodiment a compiler, a linker, a debugger and an archiver.” And in paragraph [0068]: “In a subsequent step S2 after the source code generation in step S1, a computer program product, comprising a computer readable hardware storage device having computer readable program code stored therein, said program code executable by a processor of a computer system to implement a method is automatically built, i.e. compiled and linked, from the auto-generated source code files SCF and the device-specific libraries and modules, using the tool chain 3 suitable for the target device 10.” – The use of a trained machine learning model of Frank is the use of learning parameters that are the trained machine learning model parameters. Note that the claim is written in the alternative so that not all claim elements (i.e. and (ii) learning parameters obtained by randomly generating intermediate parameters during compiling of the original code, and training the intermediate parameters.) needs to be taught for teaching by the reference to be satisfied.)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE D WOOLWINE whose telephone number is (571)272-4138. The examiner can normally be reached M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANE D. WOOLWINE
Primary Examiner
Art Unit 2124



/SHANE D WOOLWINE/Primary Examiner, Art Unit 2124